Exhibit 10.24

 

INDEMNIFICATION AGREEMENT

 

This Agreement, dated as of May 22, 2000, is made by and between Integrated
Circuit Systems, Inc., a Pennsylvania corporation (the “Company”), and Lewis C.
Eggebrecht, who is currently serving as an officer and/or director of the
Company (the “Indemnitee”).

 

WHEREAS, the Indemnitee is currently serving in the capacity or capacities
described above;

 

WHEREAS, the Company recently completed an initial public offering of its common
stock (the “Offering”), which will likely increase the risk of litigation and
other claims of being asserted against the directors and officers of a Company;

 

WHEREAS, prior to the Offering the Company determined that it was in the best
interests of the Company to enter into indemnification agreements with its
current officers and/or directors of the Company;

 

WHEREAS, the Company wishes the Indemnitee to continue to serve in such capacity
or capacities and the Indemnitee is willing, under certain circumstances, to
continue in such capacity or capacities;

 

WHEREAS, damages sought and sometimes paid in many claims made against corporate
directors and officers and the expenses required to defend such claims, whether
or not the allegations are meritorious, may not bear a reasonable relationship
to the amount of compensation received by and may be beyond the financial
resources of the Indemnitee;

 

WHEREAS, the Indemnitee is currently entitled to indemnification under
Pennsylvania Business Corporation Law and the Certificate of Incorporation of
the Company, which the Indemnitee does not regard to be adequate protection
against the risks associated with his service to or at the request of the
Company;

 

WHEREAS, the Indemnitee and the Company have concluded that the exposure to risk
of personal liability and payment of damages out of the Indemnitee’s personal
assets may result in overly conservative direction and supervision of the
Company’s affairs, which is detrimental to the best interests of the Company and
its stockholders; and

 

WHEREAS, the Company has concluded that additional protection is necessary for
its directors and elected officers.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby:

 

1. Definitions.

 

(a) Agent. For the purposes of this Agreement, “agent” of the Company means any
person who is or was a director, officer, employee, agent or fiduciary of the
Company or a subsidiary of the Company, or is or was serving at the request of,
for the convenience of, or to represent the interests of the Company or a
subsidiary of the Company as a director, officer, employee, agent or fiduciary
of another corporation, partnership, joint venture, trust or other enterprise or
entity, including service with respect to an employee benefit plan.



--------------------------------------------------------------------------------

(b) Disinterested Director. For purposes of this Agreement, “Disinterested
Director” of the Company means a director of the Company who is not and was not
a party to the proceeding for which indemnification is being sought by the
claimant.

 

(c) Expenses. For purposes of this Agreement, “expenses” includes all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements, other out-of-pocket costs and
reasonable compensation for time spent by the Indemnitee for which he is not
otherwise compensated by the Company or any third party) actually and reasonably
incurred by the Indemnitee in connection with either the investigation, defense
or appeal of a proceeding or establishing or enforcing a right to
indemnification under this Agreement, Section 1741 of the Business Corporation
Law of Pennsylvania or otherwise; provided, however, that expenses shall not
include any judgments, fines, excise taxes or penalties under the Employee
Retirement Income Security Act of 1974 (“ERISA”), or amounts paid in settlement
of a proceeding.

 

(d) Independent Legal Counsel. For purposes of this Agreement, “Independent
Legal Counsel” means a law firm, a member of a law firm, or an independent
practitioner, that is experienced in matters of corporation law and shall
include any person who, under the applicable standards of professional conduct
then prevailing, would not have a conflict of interest in representing either
the Company or the Indemnitee in an action to determine the Indemnitee’s rights
under this Agreement.

 

(e) Proceeding. For the purposes of this Agreement, “proceeding” means any
threatened, pending, or completed action, suit or other proceeding, whether
civil, criminal, administrative, investigative or any other type whatsoever.

 

(f) Subsidiary. For purposes of this Agreement, “subsidiary” means any
corporation, partnership, joint venture or other enterprise, a majority of whose
equity interests are owned by the Company, directly or through one or more other
subsidiaries.

 

2. Agreement to Serve. The Indemnitee agrees to serve as an agent of the
Company, at its will (or under separate agreement, if such agreement exists), in
the capacity Indemnitee currently serves as an agent of the Company, so long as
he is duly appointed or elected and qualified in accordance with the applicable
provisions of the By-Laws of the Company or any subsidiary of the Company or
until such time as he tenders his resignation in writing; provided, however,
that nothing contained in this Agreement is intended to create any right to
continued service of the Indemnitee.

 

3. Mandatory Indemnification. Subject to the limitations set forth in Section 7,
if the Indemnitee is a person who was or is a party or is threatened to be made
a party to or is involved, including involvement as a witness, in any
proceeding, including any action by or in the right of the Company, by reason of
the fact that he is or was or has agreed to become an agent, or by reason of any
action alleged to have been taken or omitted by him in any such capacity, the
Company shall indemnify the Indemnitee against all expense, liability and loss

 

-2-



--------------------------------------------------------------------------------

(including but not limited to judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement), actually and reasonably incurred
by him in connection with the investigation, defense, settlement or appeal of
such proceeding whether or not serving in such capacity at the time any
liability or expense is incurred; provided, however, that except as provided in
Section 7(c) of this Agreement with respect to proceedings seeking to enforce
rights to indemnification, the Company shall indemnify the Indemnitee in
connection with a proceeding (or part thereof) initiated by the Indemnitee only
if such proceeding (or part thereof) was authorized by the Board of Directors of
the Company.

 

4. Mandatory Advancement of Expenses. The Company shall advance all expenses
incurred by the Indemnitee in connection with the investigation, defense,
settlement or appeal of any proceeding referred to in Section 3 to which the
Indemnitee is a party or is threatened to be made a party or with respect to
which the Indemnitee is otherwise involved (including involvement as a witness)
as an agent of the Company. The Indemnitee hereby undertakes to repay such
amounts advance if, but only if and to the extent that, it shall ultimately be
determined pursuant to the provisions hereof that the Indemnitee is not entitled
to be indemnified by the Company as authorized hereby. The advances to be made
hereunder shall be paid by the Company to the Indemnitee within twenty (20) days
following delivery of a written request therefore by the Indemnitee to the
Company; provided, however, that, if and to the extent that the Pennsylvania
Business Corporation Law requires, an advancement of expenses incurred by the
Indemnitee in his capacity as director or officer shall be made only upon
delivery of an undertaking by or on behalf of the Indemnitee to repay all
amounts so advance dif it shall ultimately be determined by final judicial
decision from which there is no further right to appeal that the Indemnitee is
not entitled to be indemnified for such expenses under this Agreement or
otherwise.

 

5. Maintenance of D&O Insurance.

 

(a) So long as the Indemnitee shall continue to serve in any capacity described
in Section 2 and thereafter so long as there is any reasonable possibility that
the Indemnitee shall be subject to any proceeding by reason of the fact that the
Indemnitee served in any of such capacities, the Company will use reasonable
efforts to purchase and maintain in effect for the benefit of the Indemnitee one
or more valid, binding and enforceable policies of directors’ and officers’
liability insurance (“D&O Insurance”) providing, in all respects, coverage and
amounts as reasonably determined by the Board of Directors.

 

(b) Notwithstanding Section 5(a), the Company shall not be required to maintain
D&O Insurance if such is not reasonably available or if, in the reasonable
business judgment of the Board of Directors of the Company as it may exist from
time to time, either (i) the premium cost for such insurance is substantially
disproportionate to the amount of insurance or (ii) the coverage is so limited
by exclusions that there is insufficient benefit provided by such insurance.

 

6. Notice and Other Indemnification Procedures.

 

(a) Promptly after receipt by the Indemnitee of notice of the commencement of or
the threat of commencement of any proceeding, the Indemnitee shall, if the
Indemnitee

 

-3-



--------------------------------------------------------------------------------

believes that the indemnification with respect thereto properly may be sought
from the Company under this Agreement, notify the Company of the commencement or
threat of commencement thereof. The failure to notify or promptly notify the
Company shall not relieve the Company from any liability which it may have to
the Indemnitee otherwise under this Agreement, and shall relieve the Company
from liability hereunder only to the extent the Company has been prejudiced.

 

(b) If, at the time of the receipt of a notice of the commencement of a
proceeding pursuant to Section 6(a), the Company has D&O Insurance in effect,
the Company shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the D&O Insurance
policy. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay to, or on behalf of the Indemnitee, all amounts
payable as a result of such proceeding in accordance with the terms of such
policy.

 

(c) In the event the Company shall be obligated to pay the expenses of the
Indemnitee in connection with any proceeding, the Company shall be entitled to
assume the defense of such proceeding, with counsel approved by the Indemnitee,
upon the delivery to the Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by the Indemnitee and
the retention such counsel by the Company, the Company will not be liable to the
Indemnitee under this Agreement for any fees of counsel or other expenses
subsequently incurred by the Indemnitee with respect to the same proceeding;
provided that (i) the Indemnitee shall have the right to employ his own counsel
in any such proceeding at the Indemnitee’s expense, and (ii) if (A) the
employment of counsel by the Indemnitee has been previously authorized by the
Company, or (B) the Indemnitee shall have reasonably concluded that there is a
conflict of interest between the Company and the Indemnitee in the conduct of
any such defense, or (C) the Company shall not, in fact, have employed counsel
to assume the defense of such proceeding, the fees and expenses of the
Indemnitee’s counsel shall be paid by the Company; and provided further that the
Company shall not be required to pay the expenses of more than one such separate
counsel for persons it is indemnifying in any one proceeding.

 

7. Determination of Right to Indemnification.

 

(a) To the extent the Indemnitee has been successful on the merits or otherwise
in defense of any proceeding referred to in Section 3 or in the defense of any
claim, issue or matter described therein, the Company shall indemnify the
Indemnitee pursuant to Section 3 against expenses actually and reasonably
incurred by him in connection with the investigation, defense or appeal of such
proceeding. If the Indemnitee has not been successful on the merits or otherwise
in any such defense, the Company also shall indemnify the Indemnitee pursuant to
Section 3 unless, and only to the extent that, the Indemnitee has not met the
applicable standard of conduct under the Pennsylvania Business Corporation Law
as it now exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than said law permitted the Company to provide
prior to such amendment).

 

(b) Subject to the provisions of Section 8 relating to a Change in Control (as
defined therein), the determination as to whether the Indemnitee is entitled to
indemnification shall be made as follows: (1) if requested by the Indemnitee, by
Independent Legal Counsel

 

-4-



--------------------------------------------------------------------------------

selected by the Indemnitee with the consent of the Company (which consent shall
not be unreasonably withheld) or (2) if no request is made by the Indemnitee for
a determination by Independent Legal Counsel, (i) by a quorum of the Board of
Directors consisting of Disinterested Directors or (ii) if such quorum is not
obtainable or, even if obtainable, if a quorum of Disinterested Directors so
directs, by Independent Legal Counsel in a written opinion. If Independent Legal
Counsel shall make such determination, the Company agrees to pay the reasonable
fees of such counsel and to indemnify such counsel fully against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or counsel’s engagement pursuant hereto.

 

(c) Notwithstanding a determination that the Indemnitee is not entitled to
indemnification with respect to a specific proceeding, the Indemnitee shall have
the right to apply to the Court of Chancery of Pennsylvania, the court in which
that proceeding is or was pending or any other court of competent jurisdiction,
for the purpose of enforcing the Indemnitee’s right to indemnification or the
advance payment of expenses pursuant to this Agreement. The burden of proof
shall be on the Company in any such suit to demonstrate by the weight of the
evidence that the Indemnitee is not entitled to indemnification or advance
payment of expenses. The Indemnitee’s expenses incurred in successfully
establishing his right to indemnification or advancement of expenses, in whole
or in part, in any such action (or settlement thereof) shall be paid by the
Company.

 

(d) Notwithstanding anything in Sections 3 or 4 to the contrary, the Company
shall not be liable under this Agreement to make any indemnity payment or
advancement of expenses in connection with any proceeding (i) to the extent that
payment is actually made or for which payment is available, to or on behalf of
the Indemnitee under an insurance policy, except in respect of any amount in
excess of the limits of liability of such policy or any applicable deductible
under such policy; (ii) to the extent that payment has been or will be made to
the Indemnitee by the Company otherwise than pursuant to this Agreement; or
(iii) to the extent that there was a final adjudication by a court of competent
jurisdiction that the Indemnitee has not met the applicable standard of conduct
required to entitle the Indemnitee to indemnification under the Pennsylvania
Business Corporation Law as it now exists or may hereafter be amended (but, in
the case of any such amendment, only to the extent that such amendment permits
the Company to provide broader indemnification rights than said law permitted
the Company to provide prior to such amendment).

 

8. Change In Control.

 

(a) The Company agrees that if there is a Change in Control, as defined below,
of the Company (other than a Change in Control which has been approved by a
majority of the members of the Board of Directors who were directors immediately
prior to such Change in Control), then with respect to all matters thereafter
arising concerning the rights of the Indemnitee to indemnity payments and
advance payments of expenses under this Agreement, the Company shall seek legal
advice only from Independent Legal Counsel selected by the Indemnitee with the
consent of the Company (which shall not be unreasonably withheld). Such counsel,
among other things, shall render a written opinion to the Company and the
Indemnitee as to whether and to what extent the Indemnitee would be permitted to
be indemnified under this Agreement and applicable law. The Company agrees to
pay the reasonable fees of the

 

-5-



--------------------------------------------------------------------------------

Independent Legal Counsel and to indemnify such counsel fully against any and
all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or counsel’s engagement pursuant
hereto.

 

(b) Alternatively, the Indemnitee may choose to submit all matters arising
concerning his rights to indemnity payments and advance payments of expenses
under this Agreement to a panel of three arbitrators, one of whom is selected by
the Company, another of whom is selected by the Indemnitee and the third of whom
is selected by the first two arbitrators so selected. Any such submission shall
be governed by the Commercial Arbitration Rules of the American Arbitration
Association and shall be deemed to be a submission within the meaning of the
Federal Arbitration Act or any statutory modification or re-enactments thereof.
Arbitration proceedings shall take place in Pennsylvania, unless otherwise
agreed to by the parties.

 

(c) “Change in Control” for purposes of this Agreement shall be deemed to have
occurred if (a) any “person” (as such term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 20% or more of the total
voting power represented by the Company’s then outstanding voting securities,
except that a person who as of the date of this Agreement owns 20% or more of
the total voting power represented by the Company’s outstanding voting
securities shall not be deemed to have caused a Change in Control, or (b) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board of Directors and any new director whose election by
the Board of Directors or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, or (c) the stockholders of the Company
approve a merger, plan of complete liquidation of the Company, an agreement for
the sale or disposition by the Company of all or any substantial part of the
Company’s assets, or other business combination of the Company with any other
corporation, other than a business combination which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 80% of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such business combination.

 

9. Limitation of Actions and Release of Claims. No proceeding shall be brought
and no cause of action shall be asserted by the Company or any subsidiary or by
any stockholder on behalf of the Company or any subsidiary against the
Indemnitee, his spouse, heirs, estate, executors or administrators after the
expiration of one year from the act or omission of the Indemnitee upon which
such proceeding is based; provided, however, that in the event that the
Indemnitee has fraudulently concealed the facts underlying such cause of action,
no proceeding shall be brought and no cause of action shall be asserted after
the expiration of one year from the earlier of (i) the date the Company or any
subsidiary of the Company discovers

 

-6-



--------------------------------------------------------------------------------

such facts or (ii) the date the Company or any subsidiary of the Company could
have discovered such facts by the exercise of reasonable diligence. Any claim or
cause of action of the Company or any subsidiary of the Company, including
claims predicated upon the negligent act or omission of the Indemnitee, shall be
extinguished and deemed released unless asserted by filing of a legal action
within such period. This Section 9 shall not apply to any cause of action which
has accrued on the date hereof and of which the Indemnitee is aware on the date
hereof but as to which the Company has no actual knowledge apart from the
Indemnitee’s knowledge.

 

10. Non-exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Articles of Incorporation or By-Laws, the vote of the Company’s stockholders or
Disinterested Directors, other agreements, or otherwise, both as to
administrators in his official capacity and to action in another capacity while
occupying his position as an agent of the Company, and the Indemnitee’s rights
hereunder shall continue after the Indemnitee has ceased acting as an agent of
the Company and shall inure to the benefit of the heirs, executors and
administrators of the Indemnitee.

 

11. Settlement. The Company shall not be liable to indemnify the Indemnitee
under this Agreement for any amounts paid in settlement of any proceeding
without its written consent, which consent shall not be unreasonably withheld.
The Company shall not settle any proceeding which would impose any penalty or
limitation on the Indemnitee without the Indemnitee’s written consent, which
consent shall not be unreasonably withheld. In the event that consent is not
given and the parties hereto are unable to agree on a proposed settlement,
Independent Legal Counsel shall be retained by the Company, at its expense, with
the consent of the Indemnitee, which consent shall not be unreasonably withheld,
for the purpose of determining whether or not the proposed settlement is
reasonable under all the circumstances; and if Independent Legal Counsel
determines the proposed settlement is reasonable under all the circumstances,
the settlement may be consummated without the consent of the other party.

 

12. Subrogation Rights. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee against any person or organization and the
Indemnitee shall execute all papers required and shall do everything that may be
reasonably necessary to secure such rights.

 

13. Allowance for Compliance with Commission Requirements. Indemnitee
acknowledges that the Securities and Exchange Commission (the “Commission”) has
expressed the opinion that indemnification of directors and officers from
liabilities under the Securities Act of 1933 (the “Act”) is against public
policy as expressed in the Act and is, therefore, unenforceable. Indemnitee
hereby acknowledges and agrees that it will not be a breach of this Agreement
for the Company to undertake with the Commission in connection with the
registration for sale of any shares or other securities of the Company from time
to time that, in the event a claim for indemnification against such liabilities
(other than the payment by the Company of expenses incurred or paid by a
director or officer of the Company in the successful defense of any action, suit
or proceeding) is asserted in connection with such shares or other securities
being registered, the Company will, unless in the opinion of its counsel the
matter has been settled by controlling precedent, submit to a court of competent
jurisdiction the question of whether or not such indemnification by the Company
is against public policy as expressed in the

 

-7-



--------------------------------------------------------------------------------

Act and the Company will be governed by the final adjudication of such issue.
Indemnitee further agrees that such submission to a court of competent
jurisdiction shall not be a breach of this Agreement.

 

14. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
and payments for Expenses to the Indemnitee to the fullest extent permitted by
applicable law and to waive or render inapplicable to the fullest extent
permitted by applicable law which would impose any condition or limitation upon,
or otherwise impair or prohibit the enforcement of, any provision in this
Agreement. Indemnitee’s rights hereunder shall apply to claims made against
Indemnitee arising out of acts or omissions which occurred prior to the date
hereof as well as those which occur after the date hereof.

 

15. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to Section 14.

 

16. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.

 

17. Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto.

 

18. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) on the date of
delivery if delivered by hand, overnight courier or email or (ii) on the second
business day after being deposited in the U.S. mail (registered or express),
postage prepaid. Addresses for notice to either parry are as shown on the
signature page of this Agreement, or as subsequently modified by written notice.
Each party agrees to receipt for any notice received promptly upon request.

 

19. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Pennsylvania, as applied to contracts
between Pennsylvania residents entered into and to be performed entirely within
Pennsylvania.

 

20. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consents to the jurisdiction of the courts of the State of
Pennsylvania and the Company irrevocably consents to the jurisdiction of any
court in which an Indemnitee brings

 

-8-



--------------------------------------------------------------------------------

action pursuant to Section 7(c), for all purposes in connection with any
proceeding which arises out of or relates to this Agreement. The Company agrees
not to initiate any such action or proceeding in any state other than
Pennsylvania.

 

21. Effectiveness. This Agreement shall be deemed effective as of : (i) May 22,
2000, and in the event that the Indemnitee was serving as an officer and/or
director of the Company as of that date or (ii) if the Indemnitee was not
serving as an officer and/or director of the Company on May 22, 2000, the date
the Indemnitee was first elected or appointed, as the case may be, to serve as a
director of the Company.

 

*    *    *    *    *

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Indemnification
Agreement effective as of the date set forth in Section 21.

 

Integrated Circuit Systems, Inc. 2435 Boulevard of the Generals Norristown,
Pennsylvania 19403 Telecopy No.: (610) 630-3385 By:  

/s/ Justine Lien

--------------------------------------------------------------------------------

    Its Chief Financial Officer INDEMNITEE:

/s/ Lewis C. Eggebrecht

--------------------------------------------------------------------------------

Signature: Title: Chief Scientist and Vice President

Address: 2590 Big Bear Circle

                  Sedalia, CO

Telecopy No.:

 

-10-